Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 1 of 10 PageID #: 3727




                         Exhibit B
    Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 2 of 10 PageID #: 3728


Pipoly, Geoffrey

From:                                Marutollo, Joseph (USANYE) <Joseph.Marutollo@usdoj.gov>
Sent:                                Wednesday, December 5, 2018 12:56 PM
To:                                  Pipoly, Geoffrey; Nemetz, Miriam R.; ira@kkwtlaw.com; Kevin A. Gregg; Sejal Zota;
                                     Fortney, Jill M.; Ferro, Christopher; Knight, Christopher A.; Ira Kurzban
Cc:                                  Cho, James (USANYE)
Subject:                             RE: Saget - discovery related to the White House


**EXTERNAL SENDER**

Thanks for getting back to us. We will get back to you about Ms. Anderson’s deposition shortly.

Would the following language (in black) be acceptable for a stipulation? Can you let us know as soon as possible, but no
later than 2:30?

Plaintiffs are not permitted to obtain the disclosure of specific deliberative material—which would include
recommendations, draft documents, proposals, suggestions, internal memoranda, and other subjective documents
which reflect the personal opinions of the writer or speaker rather than the policy of the agency that: (a) are not part of
the certified supplemental administrative record, (b) are not part of the productions already made in Ramos, or (c) are
not related to any TPS determination—unless Plaintiffs can demonstrate that their need for such material overcomes
the assertion of DPP by the Government. To overcome this assertion, Plaintiffs need to demonstrate that their requests
meet the well-established five-factor balancing test, whereby courts “must balance the extent to which production of
the information sought would chill the [Government’s] deliberations concerning such important matters . . . against any
other factors favoring disclosure.” See Winfield v. City of New York, No. 15-CV-05236 (LTS)(KHP), 2018 WL 716013, at *6
(S.D.N.Y. Feb. 1, 2018) (citations omitted). These five factors include: “(i) the relevance of the evidence sought to be
protected; (ii) the availability of other evidence; (iii) the seriousness of the litigation and the issues involved; (iv) the role
of the government in the litigation; and (v) the possibility of future timidity by government employees who will be
forced to recognize that their secrets are violable.” Id. (quoting In re Franklin Nat'l Bank Secs. Litig., 478 F. Supp. 577,
583 (E.D.N.Y. 1979) (Weinstein, J.)).


In terms of the number of documents, I can’t quantify that figure at this time, but 22,000+ pages were originally deemed
protected by DPP in Ramos. Given that the expected volume would make it impossible to go through a specific privilege
log conferral in the time we have, we would allow for a specific challenge to Plaintiffs’ claim that they meet the standard
to overcome DPP for a specific piece of information.

Thanks,
Joe

_______________________________
Joseph A. Marutollo
Assistant United States Attorney
Chief, Immigration Litigation
United States Attorney’s Office
Eastern District of New York
271-A Cadman Plaza East, 7th Floor
Brooklyn, New York 11201
Telephone: (718) 254-6288
Fax: (718) 254-7489

                                                                1
       Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 3 of 10 PageID #: 3729
Joseph.marutollo@usdoj.gov




From: Pipoly, Geoffrey <GPipoly@mayerbrown.com>
Sent: Wednesday, December 5, 2018 1:29 PM
To: Marutollo, Joseph (USANYE) <JMarutollo@usa.doj.gov>; Nemetz, Miriam R. <MNemetz@mayerbrown.com>;
ira@kkwtlaw.com; Kevin A. Gregg <Kgregg@kktplaw.com>; Sejal Zota <sejal@nipnlg.org>; Fortney, Jill M.
<JFortney@mayerbrown.com>; Ferro, Christopher <CFerro@mayerbrown.com>; Knight, Christopher A.
<CKnight@mayerbrown.com>; Ira Kurzban <ira@kktplaw.com>
Cc: Cho, James (USANYE) <JCho@usa.doj.gov>
Subject: RE: Saget - discovery related to the White House

Joe:

First, I wanted to let you know that Plaintiffs can confirm that they are available to depose Kathryn Anderson on
December 12. Presumably, she will be available at 9:30 AM at Mayer Brown’s DC office, per the dep notice? Can you
please confirm specific time and location?


Second, the Plaintiffs cannot stipulate to the below language you set forth. As I said in my email last night, it is
impossible to reach a conclusion as to which documents are indeed privileged and which are not absent reference to
specific documents. Your request, in our view, amounts to a request that we agree to let the government unilaterally
decide what documents are privileged and which are not based on nothing more than the government’s say-so and
without even giving the plaintiffs an opportunity to challenge privilege designations .

That said, I take your point about the burdens imposed by the timeframe here. Perhaps the parties can negotiate a
separate solution that would avoid court involvement.

How many documents are, in your view, responsive to Plaintiffs’ discovery requests but are protected from disclosure by
the deliberative process privilege?

Geoffrey M. Pipoly
Mayer Brown LLP
Tel: +1-312-701-7902
gpipoly@mayerbrown.com
www.mayerbrown.com



From: Marutollo, Joseph (USANYE) <Joseph.Marutollo@usdoj.gov>
Sent: Wednesday, December 05, 2018 8:35 AM
To: Pipoly, Geoffrey <GPipoly@mayerbrown.com>; Nemetz, Miriam R. <MNemetz@mayerbrown.com>;
ira@kkwtlaw.com; Kevin A. Gregg <Kgregg@kktplaw.com>; Sejal Zota <sejal@nipnlg.org>; Fortney, Jill M.
<JFortney@mayerbrown.com>; Ferro, Christopher <CFerro@mayerbrown.com>; Knight, Christopher A.
<CKnight@mayerbrown.com>; Ira Kurzban <ira@kktplaw.com>
Cc: Cho, James (USANYE) <James.Cho@usdoj.gov>
Subject: RE: Saget - discovery related to the White House

**EXTERNAL SENDER**

Thanks, Geoff, for the email. Given the unique posture in this case—where our responses to discovery requests are due
between 7-10 business days after said requests were served (rather than 30 days), and where a trial is set to take place
                                                           2
       Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 4 of 10 PageID #: 3730
in a month—we do not think that the typical path is prudent here. It will be impossible for the Government to
adequately retrieve all of the documents and information sought by Plaintiffs, review for privilege, create a privilege log,
produce the non-privileged documents, and then engage in motion practice—all while also conducting and defending
deposition, preparing for trial, and engaging in motion practice on other issues—over a span of a few days.

In an effort to avoid wasting time—particularly since Plaintiffs have already obtained 22,000+ deliberative documents in
this case—we propose that Plaintiffs stipulate to the below. We would still preserve our right to seek objections on
other grounds (as would Plaintiffs), but the below is a fair compromise that would avoid unnecessary litigation:

           The parties agree that the following materials are subject to the deliberative process privilege and not subject
           to disclosure:
           recommendations, draft documents, proposals, suggestions, internal memoranda, and other subjective
           documents which reflect the personal opinions of the writer or speaker rather than the policy of the agency
           that: (a) are not part of the certified supplemental administrative record, (b) were not part of the productions
           already made in Ramos, or (c) are not related to any TPS determination.

Thanks,
Joe
_______________________________
Joseph A. Marutollo
Assistant United States Attorney
Chief, Immigration Litigation
United States Attorney’s Office
Eastern District of New York
271-A Cadman Plaza East, 7th Floor
Brooklyn, New York 11201
Telephone: (718) 254-6288
Fax: (718) 254-7489
Joseph.marutollo@usdoj.gov




From: Pipoly, Geoffrey <GPipoly@mayerbrown.com>
Sent: Tuesday, December 4, 2018 10:37 PM
To: Marutollo, Joseph (USANYE) <JMarutollo@usa.doj.gov>; Nemetz, Miriam R. <MNemetz@mayerbrown.com>;
ira@kkwtlaw.com; Kevin A. Gregg <Kgregg@kktplaw.com>; Sejal Zota <sejal@nipnlg.org>; Fortney, Jill M.
<JFortney@mayerbrown.com>; Ferro, Christopher <CFerro@mayerbrown.com>; Knight, Christopher A.
<CKnight@mayerbrown.com>; Ira Kurzban <ira@kktplaw.com>
Cc: Cho, James (USANYE) <JCho@usa.doj.gov>
Subject: RE: Saget - discovery related to the White House

Joe:

Thanks for clarifying that the government won’t object on the basis of deliberative process privilege to previously-
produced Ramos and Centro docs; I understand that the government reserves the right to object on other grounds.

With regard to how the government intends to proceed with the assertion of deliberative process privilege for
documents that would be responsive to the Saget discovery requests that haven’t been previously produced in Ramos
or Centro:


                                                                3
    Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 5 of 10 PageID #: 3731
I understand from your email below how the government defines deliberative process privilege in broad strokes. What
we are unclear about is whether (and how) the government intends to seek court resolution of this issue before it has
produced any documents/a privilege log of withheld documents.

As you know, ordinarily the producing party would produce all documents it does not believe are protected by privilege,
providing a privilege log for the remaining documents. If the requesting party believes, based on the privilege log, that
the privilege is not applicable, it would challenge the privilege designation in a motion to compel. I’m unclear from our
conversation today whether the government intends to follow this ordinary procedure.

It is unclear to me how the parties can agree (or how the court could be expected to determine) which documents are or
are not subject to the deliberative process privilege without following this procedure.

Your email below sets forth categories of documents that you request the plaintiffs agree are protected by the
deliberative process privilege—and presumably these categories would be the subject of a motion in the event the
plaintiffs do not agree. But the definition you set forth below is little more than a reiteration of the black letter definition
of the deliberative process privilege as set forth in the case law. See, e.g., Coastal States Gas Corp. v. Dep't of Energy,
617 F.2d 854, 866 (D.C. Cir. 1980) (noting that deliberative process privilege generally “covers recommendations, draft
documents, proposals, suggestions, and other subjective documents which reflect the personal opinions of the writer
rather than the policy of the agency”). But these general principles are of little help in the abstract “because
the deliberative process privilege is so dependent upon the individual document and the role it plays in the deliberative
process.” Id. at 867. It is precisely for this reason that I struggle to understand how the parties could be expected to
reach a categorical agreement, in the abstract and without a privilege log, about (or how the court could be expected to
decide) which documents are and are not protected by the privilege.

Does the government seek for the Plaintiffs to agree that the government may withhold documents it decides are
protected by the deliberative process privilege without following the procedures set forth above (production, privilege
log, motion practice)? Again, I am unclear from our conversations and from the below emails if that is what the
government intends to do here.

Thanks in advance for clarifying.


Geoffrey M. Pipoly
Mayer Brown LLP
Tel: +1-312-701-7902
gpipoly@mayerbrown.com
www.mayerbrown.com



From: Marutollo, Joseph (USANYE) <Joseph.Marutollo@usdoj.gov>
Sent: Tuesday, December 04, 2018 6:40 PM
To: Pipoly, Geoffrey <GPipoly@mayerbrown.com>; Nemetz, Miriam R. <MNemetz@mayerbrown.com>;
ira@kkwtlaw.com; Kevin A. Gregg <Kgregg@kktplaw.com>; Sejal Zota <sejal@nipnlg.org>; Fortney, Jill M.
<JFortney@mayerbrown.com>; Ferro, Christopher <CFerro@mayerbrown.com>; Knight, Christopher A.
<CKnight@mayerbrown.com>; Ira Kurzban <ira@kktplaw.com>
Cc: Cho, James (USANYE) <James.Cho@usdoj.gov>
Subject: RE: Saget - discovery related to the White House

**EXTERNAL SENDER**

Geoff,


                                                               4
    Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 6 of 10 PageID #: 3732
Thank you again for speaking with us this afternoon regarding our preliminary concerns and objections to the discovery
demands Plaintiffs served on November 30, 2018.

During our discussion about documents the Government has and will identify as protected by the deliberative process
privilege, we asked if you would agree that the Government need not produce deliberative materials that have not been
included in the certified administrative record produced in this action, including the supplemental record. In seeking
further clarification, you asked whether the Government would object to Plaintiffs using in this action material produced
in Ramos with Bates numbers bearing the prefix “DPP.” (Specifically, those documents have been produced here as
DPP_1-22615, subject to the protective order previously issued (and, as discussed, the parties are in the process of
updating this protective order)). The Government will not assert the deliberative process privilege to prevent your use
of those documents, which are Bates stamped DPP_1-22615 in this action. With that said, we expect that certain of
these documents will be subject to the updated Protective Order that the parties are finalizing. Also, we reserve our
rights under the Federal Rules of Civil Procedure and/or the Federal Rules of Evidence to object to your use of those
documents, including objections based on relevance and hearsay grounds.

In response to your request for more clarity as to the types of material that we believe should be withheld pursuant to
the deliberative process privilege, such discovery would include recommendations, internal memoranda, draft
documents, proposals, suggestions, and other subjective documents which reflect the personal opinions of the writer
rather than the policy of the agency that: (a) are not part of the certified supplemental administrative record, (b) were
not part of the productions already made in Ramos, or (c) are not related to any TPS determination.

Based on the above, we ask that you get back to us by tomorrow morning regarding your position. Should you agree,
we would need to enter into a stipulation as soon as possible. But as we discussed, because discovery is moving forward
at such a fast pace, the Government will need to seek a protective order regarding previously unproduced, extra-record
material that is protected by the deliberative process privilege.

Additionally, with respect to a renewed application for a stay, we note that, during our call, Plaintiffs did not consent to
such an application.

With respect to Geoff’s email below about the RFAs, we note that Plaintiffs’ different requests present different
issues. All of Plaintiffs’ requests on the White House, however, present burdensome issues under Cheney. Various of
these requests implicate executive privileges as well.

Finally, with respect to Mr. Prelogar, my understanding is that he is not available next week, but would be available on
December 18 (per the attached email). Additionally, as noted in the attached email, and in an effort to help with
scheduling logistics, please note that the other depositions noticed for next week (Director Cissna on December 11, and
Mr. Hamilton on December 13) will not go forward at those times, and the scheduling of those depositions will be the
subject of further conversations between the parties. We will get back to you by Friday. Please note that we will likely
have availability for the first week in January as well.

Thanks,
Joe

_______________________________
Joseph A. Marutollo
Assistant United States Attorney
Chief, Immigration Litigation
United States Attorney’s Office
Eastern District of New York
271-A Cadman Plaza East, 7th Floor
Brooklyn, New York 11201
Telephone: (718) 254-6288
                                                              5
       Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 7 of 10 PageID #: 3733
Fax: (718) 254-7489
Joseph.marutollo@usdoj.gov




From: Pipoly, Geoffrey <GPipoly@mayerbrown.com>
Sent: Tuesday, December 4, 2018 5:44 PM
To: Marutollo, Joseph (USANYE) <JMarutollo@usa.doj.gov>; Nemetz, Miriam R. <MNemetz@mayerbrown.com>;
ira@kkwtlaw.com; Kevin A. Gregg <Kgregg@kktplaw.com>; Sejal Zota <sejal@nipnlg.org>; Fortney, Jill M.
<JFortney@mayerbrown.com>; Ferro, Christopher <CFerro@mayerbrown.com>; Knight, Christopher A.
<CKnight@mayerbrown.com>; Ira Kurzban <ira@kktplaw.com>
Cc: Cho, James (USANYE) <JCho@usa.doj.gov>
Subject: RE: Saget - discovery related to the White House

Joe:

Here’s my summary. In addition to the below questions I raise, feel free to reply with anything inconsistent with your
understanding. We thank you for having this call when you did—it allowed us to flesh out some critical issues quickly,
which we believe is in everyone’s interest.

      (1) Government intends to file a motion to reconsider Judge Kuntz’s ruling w/r/t the propriety of extra-record
       discovery.
           o Plaintiffs’ response: As I indicated on the call, we think such a motion is unnecessary, as it would be
               essentially the third time Judge Kuntz would have to rule on the matter—he did so once at the motion to
               dismiss hearing, albeit somewhat opaquely (See 11.13.18 Hrg. Tr. at p. 86 1-5) and again in response to the
               government’s written motion. In light of these two prior rulings from Judge Kuntz, we think the parties’
               collective time is better spent litigating the other issues discussed in this email. However, obviously, it is the
               government’s prerogative to file a motion to reconsider and if it chooses to do so, plaintiffs will consider a
               response accordingly.

      (2) Government thinks that Plaintiffs’ written discovery is per se improper to the extent it seeks documents from
       custodians at the White House (including individual custodians and offices subsumed by the White House, such as
       the Executive Office of the President, Office of Intergovernmental Affairs, etc.); government seeks Plaintiffs
       consent to withdraw those discovery requests. Government’s argument, in broad strokes, is the burden of seeking
       those documents as well as various privileges. Government raised this issue by phone today to obtain clarity on
       this issue, and will file a motion to seek clarity from the court if need be. (For more, See Marutollo email from
       4:08 PM CST on 12.4, and Pipoly response, each below in this email chain).
           o Plaintiffs’ response: Plaintiffs disagree and decline to withdraw those requests. Plaintiffs agree that it is in
                all parties’ interest to obtain clarity from the court on this issue and awaits the government’s motion to that
                effect.

      (3) Government thinks that some documents sought by plaintiffs’ written discovery is protected from disclosure
       by the deliberative process privilege; will Plaintiffs agree to withdraw requests to the extent they touch on
       deliberative process documents? If not, the government intends to seek clarity from the court.
           o Plaintiffs’ response: Plaintiffs likely disagree with the scope of the deliberative process privilege as applied to
               particular documents, but remain confused about how seeking clarity from the court would work here w/r/t
               documents that have not yet been produced to the plaintiffs. Is it the government’s intention to, (A),
               produce documents and a privilege log in which deliberative process privilege is asserted over various
               documents, then seek to litigate those specific documents? Or, is it the government’s intention to, (B).
               litigate the issue of deliberative process privilege generally, without reference to any specific documents? It
                                                                 6
    Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 8 of 10 PageID #: 3734
            was unclear to me from the call whether the government’s intended proposed path was (A) or (B). Plaintiffs
            do not think option (B) is appropriate—it would be difficult, if not impossible, to litigate a privilege issue of
            any kind, especially the deliberative process privilege, without reference to specific documents.

   (4) Government will make three witnesses available as follows: Anderson on 12/12, Robert Law on 12/13, and
    Prelogar on 12/18. Is still working to schedule Cissna, Hamilton and Kovarik. Government believes Kovarik dep is
    duplicative, since she’s already been deposed in Ramos. Government’s believes taking both Anderson and
    Prelogar’s deposition is duplicative.
        o Plaintiffs’ response:
                 Plaintiffs disagree that Kovarik’s deposition is duplicative—she was deposed in Ramos well before
                     substantial documents production was complete.
                 Plaintiffs disagree that taking Anderson’s and Prelogar’s deposition is duplicative and intend to
                     depose both.
                 Plaintiffs are fairly sure that 12/12 works for Anderson—will follow up ASAP to confirm.
                 Plaintiffs are fairly sure that 12/18 works for Prelogar—will follow up ASAP to confirm.
                           Plaintiffs would prefer to depose Prelogar and Anderson within a shorter time—would the
                              government agree to make Prelogar available on the 13th?
                 Whether plaintiffs are ready to proceed on Robert Law depends largely on the resolution of issue (3)
                     above—to the extent that the government intends to withhold documents pertinent to Robert Law
                     (or any other deponent for that matter) on the basis of Deliberative Process Privilege, the plaintiffs
                     will not be ready to proceed with the deposition of Law (or any other deponent) until it has that
                     deponents’ documents; and, per Paragraph 9(C) of the agreed discovery schedule, it would be
                     premature to take a deposition before his or her documents are produced.

   (5) Government will likely represent Elaine Duke at her deposition, but will not accept service on her behalf.
    Plaintiffs will forward the government a service copy of Duke’s subpoena once served (plaintiffs have been
    attempting service for days).

   (6) Government does not know for sure whether it will claim in Saget deliberative process privilege over
    documents deemed not covered by the privilege in Ramos and in Plaintiffs’ possession in Saget (i.e. documents
    produced with a “DPP” bates prefix). Joe will follow up with Geoff.

   (7) Protective Order—Geoff will look at the one Joe previously sent and revert back with comments. May make
    sense to hold off on filing till issue of deliberative process privilege is resolved.


Geoffrey M. Pipoly
Mayer Brown LLP
Tel: +1-312-701-7902
gpipoly@mayerbrown.com
www.mayerbrown.com



From: Pipoly, Geoffrey
Sent: Tuesday, December 04, 2018 4:17 PM
To: 'Marutollo, Joseph (USANYE)' <Joseph.Marutollo@usdoj.gov>; Nemetz, Miriam R. <MNemetz@mayerbrown.com>;
ira@kkwtlaw.com; Kevin A. Gregg <Kgregg@kktplaw.com>; Sejal Zota <sejal@nipnlg.org>; Fortney, Jill M.
<JFortney@mayerbrown.com>; Ferro, Christopher <CFerro@mayerbrown.com>; Knight, Christopher A.
<CKnight@mayerbrown.com>; Ira Kurzban <ira@kktplaw.com>
Cc: Cho, James (USANYE) <James.Cho@usdoj.gov>
Subject: RE: Saget - discovery related to the White House


                                                              7
       Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 9 of 10 PageID #: 3735
Joe,

I am working on a summary of our call now; my email includes Plaintiffs’ response to the request below.

I recall from our conversation that you mentioned two bases the government believes protects the White House from
discovery: burdensomeness and privilege.

On our phone call, you mentioned specific RFPs and Interrogatories, but I don’t recall you mentioning specific RFAs. So I
can properly understand your position and respond to it, can you clarify your reference to RFAs 1-11? Is it the
government’s position that admitting or denying that the President made certain statements is unduly burdensome
under Cheney? Is it the government’s position that admitting or denying that the President made certain statements is
protected by privilege, even at a meeting at which members of Congress were present (see RFAs 5-11?).

Thanks,

Geoffrey M. Pipoly
Mayer Brown LLP
Tel: +1-312-701-7902
gpipoly@mayerbrown.com
www.mayerbrown.com



From: Marutollo, Joseph (USANYE) <Joseph.Marutollo@usdoj.gov>
Sent: Tuesday, December 04, 2018 4:08 PM
To: Pipoly, Geoffrey <GPipoly@mayerbrown.com>; Nemetz, Miriam R. <MNemetz@mayerbrown.com>;
ira@kkwtlaw.com; Kevin A. Gregg <Kgregg@kktplaw.com>; Sejal Zota <sejal@nipnlg.org>; Fortney, Jill M.
<JFortney@mayerbrown.com>; Ferro, Christopher <CFerro@mayerbrown.com>; Knight, Christopher A.
<CKnight@mayerbrown.com>; Ira Kurzban <ira@kktplaw.com>
Cc: Cho, James (USANYE) <James.Cho@usdoj.gov>
Subject: Saget - discovery related to the White House

**EXTERNAL SENDER**

Counsel,

As discussed, please advise, by noon tomorrow, if Plaintiffs will agree to withdraw all discovery requests concerning the
White House. Specifically, this includes the requests made concerning the White House, the President, and the
Executive Office of the President, found at Request for Production (“RFP”) 8, 11, 13, 18, 23, 24; as well as Interrogatory
nos. 1-6, 9; and Requests for Admissions Nos. 1-11.

As discussed, Plaintiffs’ requests would impose an undue burden on the White House that is irreconcilable with the
Supreme Court’s guidance in Cheney v. U.S. Dist. Court for the Dist. of Columbia, 542 U.S. 367, 385 (2004) and its
progeny.

Thanks,
Joe

_______________________________
Joseph A. Marutollo
Assistant United States Attorney
Chief, Immigration Litigation
United States Attorney’s Office
                                                             8
   Case 1:18-cv-01599-WFK-ST Document 98-2 Filed 12/17/18 Page 10 of 10 PageID #: 3736
Eastern District of New York
271-A Cadman Plaza East, 7th Floor
Brooklyn, New York 11201
Telephone: (718) 254-6288
Fax: (718) 254-7489
Joseph.marutollo@usdoj.gov



__________________________________________________________________________
This email and any files transmitted with it are intended solely for the use of the individual or entity to whom they are
addressed. If you have received this email in error please notify the system manager. If you are not the named
addressee you should not disseminate, distribute or copy this e-mail.

Mayer Brown is a global services provider comprising an association of legal practices that are separate entities,
including Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong
partnership) and Tauil & Chequer Advogados (a Brazilian partnership).

Information about how we handle personal information is available in our Privacy Notice.




                                                             9
